  Case 9:18-cv-00685-TJM-CFH Document 39 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

GILFORD LOVELL,

                                    Plaintiff,

       vs.                                                        9:18-CV-685
                                                                  (TJM/DJS)

BRIAN F. MCAULIFFE, Superintendent,
Riverview Correctional Facility, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                    DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Christian F. Hummel for a Report-Recommendation pursuant to 28

U.S.C. § 636(b) and Local Rule 72.3(c). Plaintiff alleges that Defendants, Corrections

Officers and officials at a New York Correctional Facility, violated his rights by forcing him

to cut dreadlocks in his beard, which violated his Rastafarian religious beliefs.

       Magistrate Judge Hummel’s Report-Recommendation, dkt. # 38, issued on July 14,

2020, recommends that Defendants’ motion for summary judgment be granted.

Magistrate Judge Hummel finds that, even if Plaintiff could establish that Defendants

violated Plaintiff’s constitutional rights by forcing him to cut the dreadlocks in his beard, the

right to grow facial hair that conforms to a prisoner’s religious beliefs was not firmly

established, and qualified immunity therefore applies.

                                                 1
  Case 9:18-cv-00685-TJM-CFH Document 39 Filed 08/24/20 Page 2 of 2




       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Hummel, dkt. # 38, is hereby

ACCEPTED and ADOPTED. Defendants’ motion for summary judgment, dkt. # 32, is

hereby GRANTED, and the Complaint is DISMISSED. The Clerk of Court is directed to

CLOSE the case.




IT IS SO ORDERED.



Dated: August 21, 2020




                                             2
